UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 17-3011
                                       ___________

                                  FRANK E. ANDREW,
                                            Appellant

                                             v.

           TODD BUSKIRK; FRANK LONGENBACH; ROBIN STANLEY
                _________________________________________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (E.D. Pa. No. 5-16-cv-03851)
                             ________________

                      SUR PETITION FOR PANEL REHEARING
                                 ______________


Before: GREENAWAY, JR., RESTREPO, and BIBAS, Circuit Judges


       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is GRANTED. Pursuant to 3d

Cir. I.O.P. 8.3.1, the panel’s previous non-precedential opinion and judgment filed

November 19, 2018 are hereby VACATED. The panel will issue an opinion and

accompanying judgment at a later date.

                                                        By the Court,

                                                        s/ L. Felipe Restrepo
                                                        Circuit Judge
Dated: January 25, 2019
JK/cc: All Counsel of Record